CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Eric Boyriven, Jessica Greenberger (212) 850-5600 FOR IMMEDIATE RELEASE Interface Announces Closing of its Offer to Exchange $150 Million 11 3/8% Senior Secured Notes ATLANTA, Georgia, November 17, 2009 – Interface, Inc. (Nasdaq: IFSIA) (the “Company”), a worldwide floorcoverings company and global leader in sustainability, today announced the successful completion of its offer to exchange $150,000,000 aggregate principal amount of 11 3/8% senior secured notes due 2013, Series B (the “Exchange Notes”) for the same principal amount of its outstanding 11 3/8% senior secured notes due 2013, Series A.The offering period of the exchange offer expired as scheduled at 11:59 p.m. Eastern Time on November 16, 2009. The Exchange Notes are secured by a second-priority lien on substantially all of the Company’s and certain of the Company’s material U.S. subsidiaries’ assets that secure the Company’s domestic revolving credit facility on a first-priority basis.The Exchange Notes have been registered with the Securities and Exchange Commission pursuant to a registration statement on Form S-4, File Nos. 333-160858 and 333-160858-01 through 333-160858-24, which became effective on October 13, 2009. Interface, Inc. is the world’s largest manufacturer of modular carpet, which it markets under the InterfaceFLOR®, FLOR®, Heuga® and Bentley Prince Street® brands, and, through its Bentley Prince Street brand, enjoys a leading position in the designer quality segment of the broadloom carpet market. The Company is committed to the goal of sustainability and doing business in ways that minimize the impact on the environment while enhancing shareholder value. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Except for historical information contained herein, the other matters set forth in this news release are forward-looking statements.
